


117 HR 3791 IH: Fair Access for Individuals to Receive Leave Act
U.S. House of Representatives
2021-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 3791
IN THE HOUSE OF REPRESENTATIVES

June 8, 2021
Ms. Porter (for herself, Mr. Fitzpatrick, Mr. Levin of Michigan, Mr. Katko, Ms. Stevens, Mrs. Hinson, Mr. Suozzi, Mr. Carson, Mr. Nadler, Ms. Wild, Mrs. Kirkpatrick, Mr. Moulton, Mr. Cooper, Mr. Rush, Mrs. Axne, Mr. Raskin, Mr. Lynch, Mr. Connolly, Ms. Spanberger, Ms. Norton, Mrs. Napolitano, Ms. Speier, Mr. Cicilline, Ms. Dean, Ms. Lee of California, Mr. Larson of Connecticut, Mr. Keating, Mr. Cohen, Mrs. Hayes, and Mr. Johnson of Georgia) introduced the following bill; which was referred to the Committee on Education and Labor, and in addition to the Committees on Oversight and Reform, and House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To amend the Family and Medical Leave Act of 1993, to repeal certain limits on leave for married individuals employed by the same employer.


1.Short titleThis Act may be cited as the Fair Access for Individuals to Receive Leave Act or the FAIR Leave Act. 2.Repeal of certain time limitations on leave for spousesSection 102(f) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2612(f)) is repealed.

